 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KASEY F. HOFFMAN,                                   No. 2:17-cv-1734-WBS-EFB P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    LASSEN COUNTY, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On April 23, 2019, the court entered an order directing plaintiff to show cause

19   why this action should not be dismissed. ECF No. 9. The court noted that a substantially similar

20   action before a different magistrate judge in this district had been dismissed when plaintiff proved

21   unable to join a necessary party. Id. at 1-2. In its order, the court directed plaintiff to indicate

22   whether he had a reasonable belief that the party could be joined in this action. Id. at 2. Plaintiff

23   was afforded fourteen days to respond to the order to show cause. Id. That deadline has expired

24   and he has not filed a response. Plaintiff has abandoned this action or conceded that he is unable

25   to join a necessary party.

26   /////

27   /////

28   /////
                                                         1
 1          Accordingly, it is hereby RECOMMENDED that this action be dismissed.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 7   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 8   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 9   DATED: July 23, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
